Title: From Benjamin Franklin to Cadwalader Evans, 20 February 1768
From: Franklin, Benjamin
To: Evans, Cadwalader


Dear Friend:
London, Feb. 20, 1768.
I wrote you a few Lines per Capt. Falconer, and sent you Dr. Watson’s new Piece, of Experiments on Inoculation,  which I hope will be agreeable to you.
In yours of Nov. 20,  you mention the Lead on the Stills or worms of Stills as a probable cause of the Drybellyach among Punch Drinkers in our West India Islands. I had before acquainted Dr. Baker with a Fact of that kind, the general mischief done by the use of Leaden Worms, when Rum Distilling was first practiced in New England, which occasioned a severe Law there against them; and he has mentioned it in the second Part of his piece not yet published. I have long been of Opinion, that that Distemper proceeds always from a metallic Cause only, observing that it affects among Tradesmen those that use Lead, however different their Trades, as Glazers, Type-Founders, Plumbers, Potters, White Lead-makers and Painters; from the latter, it has been conjectur’d it took its Name Colica Pictonum by the Mistake of a Letter and not from its being the Disease of Poictou; and altho’ the Worms of Stills, ought to be of pure Tin, they are often made of Pewter, which has a great Mixture in it of Lead.
The Boston People pretending to interfere with the Manufactures of this Country, makes a great clamour here against America in general. I have endeavoured therefore to palliate matters a little in several public Papers. It would, as you justly observe, give less umbrage if we meddled only with such manufactures as England does not attend to. That of Linnen might be carried on more or less in every Family (perhaps it can only do in a Family way) and silk I think in most of the colonies. But there are many Manufactures that we cannot carry on to Advantage tho’ we were at entire Liberty. And after all, this Country is fond of Manufactures beyond their real value; for the true Source of Riches is Husbandry. Agriculture is truly productive of new wealth; Manufactures only change Forms; and whatever value they give to the Material they work upon, they in the mean time consume an equal value in Provisions, &c. So that Riches are not increased by Manufacturing; the only advantage is, that Provisions in the Shape of Manufactures are more easily carried for Sale to Foreign Markets. And where the Provisions cannot be easily carried to Market, ’tis well so to transform them for our own Use as well as foreign Sale. In Families also where the children and Servants of Farmers have some spare time, ’tis well to employ it in making something; and in Spinning or Knitting &c. to gather up the fragments (of Time) that nothing may be lost; for those Fragments tho’ small in themselves amount to something great in the year, and the Family must eat whether they work or are idle. But the Nation seems to have increased the number of its Manufactures beyond reasonable Bounds, (for there are Bounds to every thing) whereby Provisions are now risen to an exorbitant Price by the demand for supplying home Mouths; so that they may be an Importation from foreign Countries, but the Expense of bringing Provisions from abroad to feed Manufactures here, will so enhance the Price of the Manufactures that they may be made cheaper where Provisions grow, and the Mouths will go to the Meat. With many Thanks for your good Wishes, I am, Dear Friend Yours affectionately,
B. Franklin.
